I cannot concur in the foregoing opinion and my statement of dissent follows:
The first proposition relied upon by counsel for appellant is that the court erred in allowing counsel for plaintiff-appellee to ask each member of the jury panel on voir dire examination certain questions relative to insurance companies.
The case at hand discloses that counsel for appellee asked each juror individually, (a) "Do you have any interest or stock in the Continental Casualty Company?" (b) "Do any immediate members of your family have any stock in or direct interest in the Continental Casualty Company?" (c) "Do you have any interest, or stock, in the State Automobile Insurance Company of Columbus, Ohio?" and (d) "Do any members of your family have any interest or stock in the State Automobile Mutual Insurance Company of Columbus, Ohio?" Each prospective juror answered each question in the negative. Thereafter each question just quoted was again asked by counsel for appellee to the jury panel collectively. It will be remembered that the appellant, James V. Ruzic, then in military service, was from Cleveland, Ohio, as was disclosed by the plaintiff in the deposition of the defendant James V. Ruzic. The appellant objected to each question at the time and the trial court overruled the objection.
The primary objects of voir dire examination are to secure a fair trial and a just verdict. The examiners are entitled to know if the jury is qualified, that is, if the jury is free from prejudice or bias. In Faber v. C. Reiss Coal Company,124 Wis. 554, *Page 383 102 N.W. 1049, it was said that such examination is proper so long as it is conducted in an honest effort to discover the status of mind of jurors regarding the matter at hand or any matter likely to unduly influence them. In other words, the latitude is granted for the protection of the rights of litigants to an unbiased jury.
The almost universal rule permits the plaintiff to interrogate jurors on voir dire as to their, or their relatives', possible connection with or interest in liability insurance companies in actions for personal injury and death actions, where the questions are propounded in good faith. The general rule was followed by this court in Olguin v. Thygesen, 47 N.M. 377,143 P.2d 585. To the rule just noted there are two conditions attached; first, the amount of damages awarded by the jury must not be disproportionate to that which the evidence reasonably justifies and, second, the defendant's liability under the evidence must not be a close question. To these conditions this court has given approval in the case just cited. It will be noted that both of these conditions will not be apparent to the trial judge at the time of the voir dire examination and consequently counsel must proceed with caution lest an unbiased jury, by reason of the suggestion of the presence of an insurance company, thereby become prejudiced. To further relax the rules of voir dire examination by the medium of apparent good faith will only circumvent the rules of evidence that render testimony relative to the presence of an insurance company inadmissible.
The formula indicated in Avery v. Collins, 171 Miss. 636,157 So. 695, 158 So. 552, and noted in 105 A.L.R. 1333, if followed, would for all practical purposes preclude the question of good faith from arising, if there was in fact an insurance company directly involved. In that case it was pointed out that the proper means of ascertaining the qualifications of a tendered juror in respect to his insurance connection, is to ask him what business he is engaged in and if he answers, for instance, that he is a farmer, the further precautionary question may be put to him of whether he has any other business or business connections. If he answers he has not, that usually ought to end the privilege as far as inquiry into his insurance connections is concerned. If that method should not be sufficient in a given case then counsel might go further, if the trial judge is first satisfied that a necessity therefor exists. By following such a standard counsel for plaintiff could generally secure an unbiased jury. On the other hand, the formulating, propounding, and constantly repeating questions relative to insurance companies will result only in leading the jury to believe that an insurance company, and not the defendant, will pay for the damages, a belief that may or may not be true. This would be greatly prejudicial to a defendant. The court *Page 384 
should guard the substantive rights of both parties litigant. One party should not be permitted to use as a weapon against another that which is furnished him as a shield. The examination of prospective jurors on voir dire by the plaintiff in the instant case was improper and prejudicial. The trial court, in permitting the repetition of questions over and over again to each juror individually, and finally to the jury panel collectively, naming specific companies in each question, abused its discretion.
The second assignment of error relied upon by appellant is that the evidence was insufficient to establish that plaintiff's injuries were intentional, or caused by the appellant's heedlessness or his reckless disregard of the rights of others.
To analyze this proposition requires an examination of Section 68-1001 of the New Mexico Statutes, 1941 Anno., being the so-called "Guest Statute" and in words as follows: "No person transported by the owner or operator of a motor vehicle as his guest, without payment for such transportation, shall have a cause of action for damages against such owner or operator for injuries, death or loss, in case of accident, unless such accident shall have been intentional on the part of said owner or operator or caused by his heedlessness or reckless disregard of the rights of others."
The undisputed evidence discloses that the collision occurred on appellant's side of the street. The statement of facts recited in the opinion, in that "actually the bus had already stopped a mere foot across the center line of the highway preliminary to executing a left-hand turn into Hull street * * *" are not concurred in by the writer. The uncontradicted proof submitted by appellee discloses that the bus was actually six feet and ten inches across the center line of the street and in appellant's lane of traffic, by actual measurement. Further, the driver of the bus, a witness called by appellee, stated that the bus had stopped and that it did not go forward or backward after the collision, but that it might have moved some to the south. The uncontradicted proof further shows that the point of impact occurred 33 feet and 5 inches east of the east boundary of Hull street, or a total of 48 feet and 5 inches from the center of the intersection of Hull street and Seventh street. A left-hand turn could not be made before reaching the intersection. The appellant was in his proper lane of traffic. The side of appellant's vehicle came in contact with the left front corner of a bus owned by a codefendant. The vehicle of the codefendant was not in its proper lane of traffic. The only evidence against the appellant was on the question of speed. This evidence was widely divergent and the witnesses who testified as to *Page 385 
appellant's excessive speed admittedly base their estimates on the fact that they watched the approaching headlights of appellant's vehicle as the witnesses rode in a lighted bus owned by a codefendant. The weight that this estimate should be given is problematical. That it lacks probative force is shown in Andrews v. Armour  Co. et al.,119 Conn. 651, 178 A. 359, at page 360, and Thrash v. Continental Casualty Company, La. App., 6 So. 2d 75. The plaintiff and another occupant of appellant's vehicle testified that nothing about appellant's driving or speed attracted their attention.
Assuming for the moment that the appellant was speeding, that alone is not sufficient. Vanderkruik v. Mitchell, 118 Conn. 625,173 A. 900, 901; McDonald v. Dodge, 231 Iowa 325, 1 N.W.2d 280; McLeod v. Dutton, 13 Cal. App. 2d 545, 57 P.2d 189; Hart v. Hinkley et al., 215 Iowa 915, 247 N.W. 258; Bowman v. Puckett,144 Tex. 125, 188 S.W.2d 571. All being cases involving "Guest Statutes." Hence, the conclusion is unavoidable that the only evidence in support of the verdict against the appellant was on the question of speed and that evidence lacked probative force. Finally, even if excessive speed had been admitted, it would not have met the requirements of the statute quoted. In view of the foregoing the trial court should have sustained appellant's motion for a directed verdict.
The third assignment of error raised by appellant is without merit.